The plat which was made a part of the defendant's deed shows the fourth line as extending through the waters of Robinson's pond to the mouth of the outlet from the pond to Magothy River. In view of the conflict in the evidence as to the practicability of locating the fourth line at a definitely ascertainable point in the center of the outlet from the pond, in conformity with the call in the deed, we think the trial court was justified in submitting the question to the jury. It was, in our opinion, an issue of fact, which depended for its determination upon the evidence as to the *Page 610 
physical conditions existing at the place to which the inquiry was directed. For reasons urged in support of other exceptions, there appears to be sufficient ground for a reversal of the judgment, but we see no error in the refusal to withdraw the case from the jury, and we, therefore, dissent from the conclusion that a new trial should not be awarded.